                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NOR1H CAROLINA
                                 WESTERN DMSION
                                  No. 5:18-CR-437-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
MARSHA ANN KENNON,                            )
                                              )
                          Defendant.          )


       On October 7, 2020, Marsha Ann Kennon ("Kennon" or "defendant'') mo"ed nm se for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b)~

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed exhibits in

support [D.E. 49]. On Janumy 28, 2021, Kennon, through counsel, filed a memorandum and an

exhibit in support of her motion for compassionate release [D.E. 52]. On Februmy 11, 2021, the

government responded in opposition and filed exhibits in support [D.E. 54]. As explained below,

the court denies Kennon's motion.

                                                  I.

       On April 15, 2019, with a written plea agreement, Kennon pleaded guilty to conspiracy to

distribute and possess with intent to distribute a quantity ofmetbamphetamine. See [D.E. 1, 37, 38].

On August 6, 2019, the court held a sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See [D.E. 45-47]. The court calculated Kennon's total

offense level to be 25, her criminal history category to be I, and her advisory guideline range to be

57 to 71 months' imprisonment. See [D.E. 47] 1. After granting both the government's and

Kennon's motions for downward departure, and thoroughly considering all relevant factors under
18 U.S.C. § 3SS3(a), the court sentenced Kennon to 42 months' imprisonment. See [D.E. 46] 2;

[D.E.47] 2. Kennon did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted a]l adminiim-ative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from th~ receipt of such

arequestbythewardenofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have ,

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3S82(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 35S3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety. of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                  2
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lB 1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                       is experiencing a serious deterioration in physical or mental health
                       because ofthe aging process; and (iii) has served at least 10 years or 75
                       percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii)· The incapacitation of the defendant's spouse or registered partner
                            when the defendant would be the only available caregiver for the
                            spouse or registered partner.

                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 Clllt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,~ United States v. High. No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216543, at *3-4 (4th Cir. Apr. 1,

2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13

only applies when a request for compassionate release is made upon motion of the Director of the

 [BOP]." Kibble, 2021 WL 1216543, at *3-4. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i). See High. 2021 WL 1823289, at *3; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the


               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4
section 3SS3(a) factors. See,~ McCoy. 981 F.3d at 28~4; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 118~1 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 1S, 2020) (unpublished).

       On May 13, 2020, Kennon submitted a compassionate release request to the Warden, which

was denied on June 2, 2020. See [D.E. 49-2]; [D.E. S2] 1. The government has not invoked section

3S82's exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020);

cf. [D.E. S4] 3.2 Accordingly, the court addresses Kennon's claim on the merits.

       Kennon seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of her

request, Kennon cites the COVID-19 pandemic and her asthma, hypertension, obesity, chronic

obstructive pulmonary disease ("COPD"), history of smoking, and use of a CPAP machine. See

[D.E. 49] 1; [D.E. 49-1] 1; [D.E. 49-3]; [D.E. 49-4]; [D.E. S2] 4; [D.E. S2-1]. Kennon also cites the

conditions at FCI Alderson, her rehabilitation efforts, her release plan, and her family circumstances.

See [D.E. 49] 2, S-8; [D.E. 49-1]; [D.E. S2] 2, 6-7.

       As for the medical condition ofthe defendant policy statement, the policy statement require~

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). AlthoughKennonstatesthatshe

suffers from asthma, hypertension, obesity, COPD, has a history of smoking, and uses a CPAP

machine, she has not demonstrated that she is not going to recover from these conditions or that they


       2
          The Fourth Circuit has not addressed whether section 3S82' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                  s
cannot be treated while Kennon serves her sentence. Accordingly, reducing Kennon's sentence is

not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the family circumstances policy statement, the policy statement requires "[t]he death

or incapacitation of the caregiver of the defendant's minor child or minor children." U.S.S.G. §

lB 1.13 cmt. n.1 (C)(i). Although Kennon contends that her parents are struggling to care for her son,

she does not state that her parents are incapacitated or unable to care for her son. See [D.E. 49-1]

1-2. Accordingly, reducing Kennon' s sentence is not consistent with application note 1(C). See 18

U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Kennon's medical conditions, Kennon's rehabilitation efforts, Kennon's

family circumstances, and her release plan are extraordinary and compelling reasons under section

3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread."). Even so, the section 3553(a)

factors counsel against reducing Kennon's sentence. See High. 2021 WL 1823289, at *4-7; Kibble,

2021 WL 1216543, at *4-5; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020);

Clark, 2020 WL 1874140, at *3-8.

       Kennon is 44 years old and engaged in serious crimjnal i::onduct in 2017 and 2018. See PSR

ff 8-13.   As a member of a drug trafficking conspiracy, conservatively, Kennon is accountable for

possessing with the intent to distribute and/or distributing 1.19 kilograms ofmethamphetamine. See

id. In the presence of her minor child, Kennon used and maintained her home for the purposes of

distributing methamphetamine. See id. ff 8-13, 47. Kennon also used methamphetamine in the

                                                  6
 presence ofher child. See id. ,r 12. Kennon received a sentence below the advisory guideline range,

 reflecting her minimal criminal history and role in the conspiracy. Reducing Kennon's sentence

 further would threaten public safety and not promote respect for the law. Although Kennon has

 taken some positive steps while incarcerated, she has not completed her GED and withdrew from

 resident drug treatment. See [D.E. 49-1] 2-3; [D.E. 52] 2, 6-7; [D.E. 54-4].

        The court has considered Kennon's exposure to COVID-19, her medical conditions, her

 rehabilitation efforts, her family circumstances, and her release plan. Cf. Pe_m,er v. United States,

 562 U.S. 476, 480-81 (2011); High, 2021 WL 1823289, at *4-7; United States v. McDonald, 986

 F.3d 402,412 (4th Cir. 2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having

 consi4ered the entire record, the steps that the BOP has taken to address COVID-19, the section

 3553(a) factors, Kennon's arguments, the government's persuasive response, and the need to punish

 Kennon for her serious criminal behavior, to incapacitate Kennon, to promote respect for the law,

 to deter others, and to protect society, the court declines to grant Kennon' s motion for compassionate

· release. See, e.g., Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-68 (2018); Hi~ 2021 WL

 1823289, at *4-7; Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States v.

 Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd,

 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

                                                   II.

        In sum, the court DENIES Kennon's motion for compassionate release [D.E. 49].

         SO ORDERED. This il:... day of May 2021.



                                                             i1trns-~~i~i m
                                                             United States District Judge


                                                   7
